United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, BUREAU OF
)
PRISONS, MEDICAL CENTER FOR FEDERAL )
PRISONERS, Springfield, MO, Employer
)
__________________________________________ )
L.J., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-104
Issued: March 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On October 18, 2012 appellant filed a timely appeal from a September 10, 2012 decision
of the Office of Workers’ Compensation Programs (OWCP) that denied his schedule award
claim for facial disfigurement. The claim was docketed as No. 13-104.
The Board has duly considered the matter and finds that this case is not in posture for
decision. Upon review of the case record submitted by OWCP, the Board finds that the record
before it is incomplete. OWCP accepted that appellant, a sports specialist, sustained multiple
injuries on April 26, 2008 when he was accidentally struck in the head by a softball bat.1 On
October 1, 2009 appellant filed a schedule award claim. Following an initial denial and remand
by an OWCP hearing representative, by decision dated November 8, 2010, appellant was granted
a schedule award for 10 percent impairment of the right arm. In a May 4, 2011 decision, an
OWCP hearing representative affirmed the November 8, 2010 decision regarding schedule award
1

The accepted conditions are: fracture other facial bones, closed; periocular bruising; black eye, not otherwise
specified; concussion with loss of consciousness of 30 minutes or less; closed fracture of C7 cervical vertebral
without spinal cord injury; acute and subacute iridocyclitis, not otherwise specified, right; closed fracture of base of
skull without intracranial injury; multiple closed fracture of skull without intracranial injury, with brief loss of
consciousness; closed fracture of mandible; traumatic subarachnoid hemorrhage without open wound, brief coma.

entitlement for the right arm and remanded the case to OWCP to determine to whether appellant
was entitled to a schedule award for additional accepted conditions. In a July 18, 2011 decision,
OWCP found that appellant was not entitled to a schedule award for additional conditions.
In July 2011 appellant claimed a schedule award for disfigurement. In an August 1, 2011
report, Dr. Carl Claxton, an osteopath, noted that appellant had a healed longitudinal right
temporal bone fracture and fracture through the zygomatic arch and inferolateral orbital wall
with fracture of the right mandibular sinus which resulted in permanent anatomic abnormalities
and loss of function and an additional four centimeters healed surgical incision on the right
anterior neck. In an October 10, 2011 report, Dr. Daniel D. Zimmerman, Board-certified in
internal medicine and pediatrics and an OWCP medical adviser, opined that the accepted
condition had not resulted in permanent disfigurement of a scheduled member. He indicated that
he had reviewed photographs and that these did not show a facial disfigurement that would act as
a hindrance to employability.
By decision dated October 17, 2011, OWCP denied appellant’s claim for a disfigurement
award. Appellant timely requested hearings on both the July 18 and October 17, 2011 decisions.
A hearing was held on November 10, 2011. On January 26, 2012 an OWCP hearing
representative affirmed the July 18, 2011 decision. In a separate decision, the hearing
representative set aside the October 17, 2011 decision regarding disfigurement on the grounds
that OWCP had not followed its procedures because OWCP’s medical adviser did not address
whether maximum medical improvement had been reached, and because there was no indication
that the District Director had concurred with the medical adviser’s conclusion, as required by
OWCP procedures.
In a February 28, 2012 report, Dr. Zimmerman, the medical adviser, indicated that
maximum medical improvement was reached on July 27, 2011, the date of three photographs.
He stated that the minimally visible scar was not sufficient to entitle a monetary award and that
the August 1, 2011 report from Dr. Claxton provided no reason to consider a monetary award.
On March 16, 2012 Lois Maxwell, the District Director, concurred with the medical adviser’s
conclusion. In a March 22, 2012 decision, OWCP denied the claim for a schedule award for
disfigurement. Appellant requested a hearing that was held on March 28, 2012. On
September 10, 2012 an OWCP hearing representative affirmed the March 22, 2012 decision.
OWCP procedures indicate that payment of compensation not to exceed $3,500.00 may
be made for disfigurement of the face, head or neck which is likely to handicap the claimant in
securing or maintaining employment. The procedures further provide that the medical adviser
will be asked to review such claims and to evaluate the employee’s disfigurement. If the medical
adviser finds that maximum medical improvement has occurred, the medical adviser shall review
the photographs submitted along with the medical evidence of record. The concurrence of the
District Director or the Assistant District Director must be obtained.2
In the case at hand, Dr. Zimmerman, the medical adviser, indicated that he reviewed three
photographs in reaching his conclusion that appellant was not entitled to a disfigurement award.
2

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.5 (January 2010); see
D.H., Docket No. 10-2095 (issued June 6, 2011).

2

These photographs, however, are not found in the imaged case record forwarded to the Board.
Hence the Board finds this case is not in posture for decision as the record before the Board is
incomplete and would not permit an informed adjudication of the case by the Board. The case
must therefore be remanded to OWCP to obtain the aforementioned three photographs and for
further reconstruction and assemblage deemed necessary, to be followed by a de novo decision
on the merits of appellant’s claim for a monetary award for facial disfigurement due to the
April 26, 2008 employment injury.
IT IS HEREBY ORDERED THAT the September 10, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: March 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

